PER CURIAM.
This cause involves the dismissal with prejudice of an amended complaint which we concede would normally be appealable. See Allstate Ins. Co. v. Collier, 405 So.2d 311 (Fla. 4th DCA 1981).
However, in this instance, there is an existing counterclaim and the cause has not been finalized. Accordingly, we dismiss the appeal upon the authority of S.L.T. Warehouse Company v. Webb, 294 So.2d 712, 713 (Fla. 4th DCA 1974). However, as we did in the Webb case, we stress that this dismissal is without prejudice to review the entire matter upon entry of a final judgment.
DISMISSED.
LETTS, C. J., and DOWNEY and WALDEN, JJ., concur.